Order of affirmance previously entered herein (ante, p. 927) amended by adding thereto, ""with leave to plaintiff to elect to accept the amount of the verdict as reduced and as provided in the order appealed from,"" said election to be made within ten days, but upon condition that the plaintiff within ten days after the entry of this order shall deliver to the defendant a stipulation permitting the defendant to appeal from the order denying his* motion for a new trial and from the judgment entered herein, if any, and shall pay to the defendant ten dollars costs of this motion.

 Sic.